831 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bruce R. DRUMM, Plaintiff-Appellant,v.CABINET FOR HUMAN RESOURCES, STATE OF KENTUCKY, Defendant-Appellee.
No. 87-5081.
United States Court of Appeals, Sixth Circuit.
Oct. 28, 1987.

Before RALPH B. GUY, Jr., DAVID A. NELSON and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff, an inmate of the Northpoint Training Center in Burgin, Kentucky, filed his civil rights action challenging the constitutionality of Kentucky statutes by which he was deprived of temporary custody of his two minor children.  At the time plaintiff filed his complaint in federal court, civil and criminal actions were pending against him in both Jefferson County and Bullitt County, Kentucky.  Plaintiff sought the return of his children, relief from the pending civil actions and damages.  The district court abstained and dismissed plaintiff's action, and plaintiff appealed.  We affirm.  When state proceedings are pending, federal action is precluded absent a showing of extraordinary circumstances.  Younger v. Harris, 401 U.S. 37 (1971);  Moore v. Sims, 442 U.S. 415 (1979).    See also Huffman v. Pursue, Ltd., 420 U.S. 592 (1975) (applying Younger to pending civil proceedings).  Plaintiff has failed to show that these extraordinary circumstances exist.  Therefore we hereby affirm the order of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.